      Case 2:20-cv-00646-ILRL-KWR Document 63 Filed 06/24/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

LANDMANN WIRE ROPE PRODUCTS, INC.                                             CIVIL ACTION

VERSUS                                                                        NO. 20-646

MARINE SPLICING AND SUPPLY, INC                                               SECTION "B"(4)

                                            ORDER

      Before   the     Court    is    a     Report       and       Recommendation        of     the

Magistrate     Judge    recommending              an    order       be    entered       granting

plaintiff Landmann Wire Rope Products, Inc. (“Landmann”) and third

party    defendant     Gator    Supply        Company          LLC’s       (“Gator      Supply”)

motions to enforce settlement against defendant Marine Splicing

and Supply, Inc. (“Defendant”). Rec. Doc. 59. This report was

filed on May 6, 2021, from which Defendant had fourteen (14) days

to file objections. On May 20, 2021, Defendant's counsel withdrew

as counsel of record, and Defendant was directed to enroll new

counsel within ten (10) days. Rec. Doc. 61. On June 3, 2021, upon

Defendant’s     failure        to     enroll           new    counsel         within    the     time

proscribed, this Court directed Defendant to show cause in writing

within fourteen (14) days thereafter as to why the Magistrate

Judge’s Report and Recommendation should not be adopted. Rec. Doc.

62.   Defendant      neither        filed    an        objection         to    the     Report    and

Recommendation       nor   a    response           to        the    Rule      to     Show     Cause.

Defendant is solely responsible for documented noncompliances with

court orders in this matter.                 Accordingly,


                                              1
    Case 2:20-cv-00646-ILRL-KWR Document 63 Filed 06/24/21 Page 2 of 2



     IT    IS    ORDERED      that   the    Report   and   Recommendation     have

factual    and   legal     merit     and   are   therefore   ADOPTED    in   their

entirety as the opinion of the Court. Thus, Landmann and Gator

Supply’s    motions      to   enforce      settlement   (Rec.   Docs.   39,    42)

are GRANTED and the Rule to Show Cause (Rec. Doc. 62) is thereby

resolved against Defendant due its above-noted noncompliances.

    New Orleans, Louisiana this 23rd day of June, 2021



                                        ___________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                           2
